Case 1:21-cv-02163-JMS-DML Document 1-9 Filed 08/02/21 Page 1 of 7 PageID #: 123




                             EXHIBIT F
Case 1:21-cv-02163-JMS-DML Document 1-9 Filed 08/02/21 Page 2 of 7 PageID #: 124




                                                                                             JODY M. BUTTS
                                                                                               317-825-5186
                                                                                      Jody.m.butts@msth.com


                                             January 25, 2019
 Via E-mail

 Christopher C. Murray
 Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
 Christopher.murray@ogletree.com

         Re: Jaspreet Attariwala

 Dear Mr. Murray:

        This letter is in response to your correspondence dated January 9, 2019, and January 18,
 2019, regarding my client, Jaspreet Attariwala (“Jessie”) and her former employment with
 BioConvergence LLC d/b/a Singota Solutions (“Singota”).

                                           Singota’s Allegations

         In response to your January 9 letter, Singota demanded that Jessie update her LinkedIn
 profile to make it clear that she is no longer associated with Singota. While we are unaware of
 any legal violation regarding the same, upon receipt of your January 9 letter, Jessie changed her
 LinkedIn profile to reflect her change in employment.

         In your January 18 letter, Singota alleged that Jessie violated her Employment Agreement
 dated September 28, 2015 (“Employment Agreement”) with Singota because she allegedly
 “solicited the business of Singota customers and prospects for the benefit of herself and potentially
 her new employer, Emergent Solutions.” Specifically, Singota states that Jessie:

         . . . began reaching out to Singota business contacts verbally and electronically
         while she was still employed by Singota and using Singota’s Confidential
         Information to inform those contacts that she was going to Singota’s competitor
         Emergent. She informed Singota’s business contacts that she would reach out to
         them in January on behalf of her new employer after she began her new position.

 Additionally, in your January 18 letter, Singota expressed concerns that Jessie “is misusing her
 access to information concerning Singota’s customers and prospects for [the Vanrx SA25 Aseptic
 Filling Workcell] (“SA25”) (among Singota’s other services) for her own benefit at her new
 employment.” This letter will address each of Singota’s allegations/concerns, in turn, below.


  2150 Intelliplex Drive, Suite 100 │ Shelbyville, IN 46176 │ 317.825.5110 │ Fax: 317.825.5109 │ www.msth.com
                                  Offices in Shelbyville, New Albany, and Indianapolis
Case 1:21-cv-02163-JMS-DML Document 1-9 Filed 08/02/21 Page 3 of 7 PageID #: 125


         Page No. 2
         January 25, 2019


 Jessie’s Contact with Singota Contacts

         Singota has alleged that Jessie improperly reached out to Singota business contacts while
 she was still employed by Singota and attempted to solicit their business. Upon giving Singota
 her two weeks’ notice, Jessie was provided a list of approximately forty (40) business contacts at
 Singota and was instructed by her supervisor to reach out to the contacts to notify them of her
 departure and introduce them to their new contact at Singota. Jessie did as instructed, copying her
 supervisor and other Singota employees on the emails to the business contacts. A handful of
 contacts asked Jessie about her future employment plans, and she responded to them that she would
 be working for Emergent. Jessie never directly or indirectly attempted to solicit business from
 these business contacts at any point in time. Furthermore, Jessie’s Singota business contacts were
 in the area of clinical manufacturing while her new position at Emergent is in commercial
 manufacturing. As such, she would have no reason to attempt to solicit business from her Singota
 contacts because they would not be customers of Emergent. Based on the foregoing, Jessie was
 following her supervisor’s express instructions when contacting Singota’s business contacts, and,
 at no time, did she violate her Employment Agreement.

 Jessie’s Employment Agreement and Restrictive Covenant

          Jessie was employed with Singota as a Senior Business Development Manager pursuant to
 her Employment Agreement and Job Description Form. The Employment Agreement contains a
 restrictive covenant that, among other things, states that Jessie:

        . . . shall not directly or indirectly sell or otherwise provide or solicit the sale or
        provision of any product or service that competes directly or indirectly with any
        business of the company to any customer or prospective customer as to which,
        during the 12 months immediately preceding the date of termination, Employee (i)
        engaged in any solicitation, sales activity, or other direct contact (in person, in
        writing, by telephone or electronically) on behalf of the Company; (ii) performed
        any duties or services on behalf of the Company; and/or (iii) received any
        Confidential Information . . .

 for twelve (12) months following the termination of the Employment Agreement (“Restrictive
 Covenant”). For the reasons set forth below, the Restrictive Covenant contains provisions that are
 overbroad, unreasonable, and unenforceable under Indiana law. Additionally, even assuming the
 Restrictive Covenant is enforceable, Jessie has not violated and will not be violating the Restrictive
 Covenant in her new position with Emergent.

        Indiana courts have long held that covenants which restrict a person’s employment
 opportunities are strongly disfavored. See Dicen v. New Sesco, Inc., 839 N.E.2d 684, 687 (Ind.
 2005). Non-competition agreements are strictly construed against the employer. Cent. Ind.
 Podiatry, P.C. v. Krueger, 882 N.E.2d 723, 729 (Ind. 2008). The Indiana Supreme Court has
 adopted a multi-part test to analyze a restrictive covenant’s reasonableness. First, the employer
 must show that it has a legitimate interest to protect by way of the restrictive covenant. Sharvelle
Case 1:21-cv-02163-JMS-DML Document 1-9 Filed 08/02/21 Page 4 of 7 PageID #: 126


         Page No. 3
         January 25, 2019

 v. Magnante, 836 N.E.2d 432, 436–37 (Ind. Ct. App. 2005). The employer also bears the burden
 of establishing that the restrictive covenant is reasonable in scope as to the time, activity, and
 geographic area restricted. Id. Time periods of two years or less have been held to be reasonable.
 Coffman v. Olson & Co., P.C., 906 N.E.2d 201 (Ind. Ct. App. 2009). For activity, while employers
 may permissively restrict employees from engaging in the same activities for competitors, blanket
 prohibitions on activity for any competitor in any capacity are unreasonable. MacGill v. Reid, 850
 N.E.2d 926 (Ind. Ct. App. 2006). Specifically, such prohibitions are overbroad because they do
 not take into account the services actually performed by employees. Id. Finally, as to permissible
 geographic restrictions, courts have held that the reasonableness of a restriction depends on the
 interest of the employer that the restriction serves. Slisz v. Munzenreider Corp., 411 N.E.2d 700,
 707–09 (Ind. Ct. App. 1980). Where the interest the employer seeks to protect is in sales, non-
 competition agreements must be limited to the area in which the employee had sales contacts.
 Clark’s Sales and Services, Inc. v. Smith, 4 N.E.3d 772, 783 (Ind. Ct. App. 2014).

          For purposes of this letter, we will assume that Singota will be able to show that it has a
 legitimate interest to protect and that the Restrictive Covenant’s time period of one year is
 reasonable and valid. However, the Restrictive Covenant fails to meet the remaining factors
 because it is overbroad and unreasonable in its scope as to activity and geographic area. First, the
 restriction stating that Jessie “shall not directly or indirectly sell or otherwise provide or solicit the
 sale or provision of any product or service that competes directly or indirectly with any business
 of the company to any customer or prospective customer” is the functional equivalent of a blanket
 prohibition of serving as an employee in any capacity for any competitor, an approach which has
 been expressly rejected as unenforceable by the Indiana Supreme Court. See MacGill, 850 N.E.2d
 at 929. Also, the Indiana Court of Appeals has previously held that, while present customers are
 a protectable interest, a contract prohibiting contact with any past or prospective customers, no
 matter how much time has elapsed since their patronage ceased, was vague and too broad. Seach
 v. Richards, Dieterle & Co., 439 N.E.2d 208, 214 (Ind. Ct. App. 1982). Thus, Singota’s attempt
 to restrict sales to past and prospective customers is overly broad and unenforceable. Similarly,
 the provision attempting to limit the Restrictive Covenant only to competitors which Jessie
 formerly “engaged in any solicitation, sales activity, or other direct contact (in person, in writing,
 by telephone or electronically) on behalf of the Company” is overbroad because it includes services
 above and beyond those that Jessie actually provided to Singota, namely, sales. Id. Finally, the
 Restrictive Covenant does not have a geographic scope, which is unreasonable and overbroad. See
 Krueger, 882 N.E.2d at 730. Any geographic scope extending beyond an area of Jessie’s actual
 sales’ contacts is impermissible under Indiana law. Krueger, 882 N.E.2d at 730. Based on the
 foregoing, if the Restrictive Covenant is challenged in court, we strongly believe that the majority
 of the restrictions relating to scope of activity and geographic area will be deemed unenforceable
 under Indiana law.

 Jessie’s Employment with Emergent

        Jessie has not started her employment with Emergent as a result of Singota’s interference.
 When her employment does begin, Jessie understands that she will be working out of Emergent’s
 Camden office in sales, with a commercial manufacturing clientele. Singota’s clientele is strictly
 limited to clinical (small batch, i.e., 1,000 units) manufacturing as it has not been approved for
Case 1:21-cv-02163-JMS-DML Document 1-9 Filed 08/02/21 Page 5 of 7 PageID #: 127


         Page No. 4
         January 25, 2019

 commercial (large batch, i.e., 60,000 units) manufacturing. Additionally, Jessie’s anticipated sales
 territory will be limited to California, an area that Jessie never serviced in her role at Singota.
 While employed by Singota, Jessie’s sales territory was solely the East Coast. Finally, Jessie will
 be selling services that have been through a lyophilization process. Singota does not offer clinical
 or commercial lyophilization manufacturing services. Regarding the SA25, Jessie will not have
 any involvement with it at Emergent so this should not be a concern of Singota. Currently,
 Emergent’s manufacturing of the SA25 is only occurring in Canada, which is well outside of
 Jessie’s proposed sales territory, and it is for Emergent’s internal manufacturing use only. Given
 the foregoing, even if the Restrictive Covenant was found to be valid and enforceable in its entirety
 (which we do not believe to be the case), Jessie’s proposed employment position with Emergent
 does not violate the Restrictive Covenant.

                                        Jessie’s Wage Claim

        To date, we have not received a response to our January 2, 2019, letter regarding Singota’s
 breach of the Employment Agreement because of its failure to pay Jessie’s commissions. Instead,
 Singota has alleged that Jessie has violated certain provisions of her Employment Agreement,
 namely the non-competition provision. Indiana courts have long held that a party first guilty of a
 material breach of contract may not maintain an action against the other party or seek to enforce
 the contract against the other party should that party subsequently breach the contract. Linocci v.
 Cardinal Assocs, Inc., 492 N.E.2d 48, 52 (Ind. Ct. App. 1986); see also Lawrence v. Cain, 245
 N.E.2d 663 (Ind. Ct. App. 1969). This rule was discussed and applied in Lawrence, a case
 involving a lawsuit on a covenant not to compete. The Lawrence court held:

        [a]s a rule, a party first guilty of a substantial or material breach of contract cannot
        complain if the other party thereafter refuses to perform . . . where a contract is not
        performed the party is guilty of the first breach is generally the one upon whom
        rests all the liability for the nonperformance . . . . A party who has himself been
        guilty of the first substantial breach of contract cannot rescind the contract because
        of the subsequent refusal or failure by the other party to perform.

 A party who fails to make payments as required by a contract is guilty of a breach thereof. Brown
 v. Markland, 53 N.E. 295 (Ind. Ct. App. 1899). In this case, Singota breached the Employment
 Agreement first when it failed to pay Jessie’s commissions in October 2018. Jessie has not
 breached the Employment Agreement, despite Singota’s allegations.

          In Jessie’s case, on the day she ended her employment at Singota, she was still owed her
 earned commissions for 2018 in the amount of $30,000. Pursuant to Indiana and federal law,
 Jessie should have received her wages, in full, within ten days after the conclusion of her
 employment. Singota’s failure to promptly pay Jessie’s final wages has exposed Singota to
 liability for treble damages in the amount of $90,000 (based on double the amount of wages due
 plus amount of wages due) if she pursues her wage claim against Singota. In our January 2nd
 letter, Jessie offered to settle this matter for $35,500, provided it was resolved prior to January 16,
 2019. However, since settlement did not occur, Jessie has been unable to begin working at
Case 1:21-cv-02163-JMS-DML Document 1-9 Filed 08/02/21 Page 6 of 7 PageID #: 128


         Page No. 5
         January 25, 2019

 Emergent as a result of Singota’s actions, and has incurred additional attorneys’ fees. Accordingly,
 Jessie will now agree to settle this matter for $57,000, which consists of the following:

                 1.      $30,000 in earned but unpaid commissions;

                 2.      $5,000 in bonus;

                 3.      $20,000 in additional damages as a result of Singota’s bad faith and
                         interference;

                 4.      $2,000 for reimbursement of Jessie’s attorneys’ fees incurred to date; and

                 5.      The parties will enter into a mutual release of all claims.

 This offer has been made for the purpose of settlement negotiations only and shall not be used for
 any other purpose. Please send a check in the amount of $57,000 made payable to McNeely
 Stephenson and Jaspreet Attarriwala to the following address: 2150 Intelliplex Drive, Suite 100,
 Shelbyville, Indiana 46176, within seven days of the date of this letter, or on or before Friday,
 February 1, 2019. If we do not receive a response by that date, we will be forced to file a claim
 for wages and will be seeking all attorneys’ fees, costs, and penalties associated with such claim.

                                             Litigation Hold

          Finally, please be advised that this letter shall serve as a demand upon Singota to preserve
 any and all evidence related to Jessie’s employment at Singota. In order to assure that Singota’s
 obligation to preserve documents and things is met, please immediately forward a copy of this
 letter to all persons and entities with custodial responsibility for the items referred to in this letter.

         The destruction, alteration, or loss of any of the below constitutes a spoliation of evidence.
 The list below provides examples of relevant evidence but is not an all-inclusive list of evidence
 that must be preserved. We specifically request that the following evidence be maintained and
 preserved and not be destroyed, modified, altered, or changed in any manner:

         1.      Personnel files, e-mails, texts, or other correspondence between Jessie and
                 management or between others where Jessie is referenced directly or indirectly,
                 employment application, performance appraisals, meeting notes, investigation
                 reports, cover letters, payroll records, W-2s, job descriptions, contracts, and any
                 other documents related to the foregoing.

         2.      All electronic documents and the storage media on which they reside which contain
                 relevant, discoverable information beyond that which may be found in printed
                 documents.

        Further, this request encompasses the preservation of all documents, things, or data in
 Singota’s possession or control that relate to the subject matter, including but not limited to the
Case 1:21-cv-02163-JMS-DML Document 1-9 Filed 08/02/21 Page 7 of 7 PageID #: 129


         Page No. 6
         January 25, 2019

 originals and drafts, copies or preliminary material which are different in any way from the final
 document. All categories of documents above include items stored in tangible, electronic,
 mechanical or other electronic form, including materials on computer tapes, disks, memory and
 backup copies, and deleted files on a computer or computer storage device or other media.

        While it is common practice for businesses to periodically purge and/or destroy records,
 documents, things, and computer data, this letter serves as our request for Singota to undertake an
 affirmative obligation to advise its employees, affiliates, and agents immediately of all matters
 contained herein, so that all relevant documents, data, things, and materials relevant to this dispute
 are properly maintained and not concealed, destroyed, or altered in any fashion. Failure to do so
 may result in spoliation of evidence, as discussed below.

         If Singota fails to properly secure and preserve these important pieces of evidence, this
 failure may give rise to the legal presumption that the evidence would have been harmful to
 Singota’s side of the case. See Cahoon v. Cummings, 734 N.E.2d 535 (Ind. 2000). The rule applies
 not only to the destruction of evidence involved in pending lawsuits but also to instances “where
 the party spoliates evidence prior to the commencement of a lawsuit that the party knew or should
 have known was imminent.” Porter v. Irvin’s Interstate Brick & Block Co., 691 N.E.2d 1363,
 1364-65 (Ind. Ct. App. 1998). Additionally, the Indiana Supreme Court and, more recently the
 Court of Appeals of Indiana, have authorized courts to respond to discovery violations and
 spoliation of evidence with sanctions that may include ordering that designated facts be taken as
 established, prohibiting the introduction of evidence, dismissal of all or any part of an action,
 rendering a judgment by default against a disobedient party, and payment of reasonable expenses
 including attorneys’ fees. Howard Reg’l Health Sys. v. Gordon, 926 N.E.2d 453 (Ind. Ct. App.
 2010).

         If you have any question regarding the scope of this request or any matters contained
 herein, please contact me so that we can discuss it further. Thank you for your anticipated
 cooperation.

                                                       Respectfully,

                                                       McNEELY STEPHENSON




                                                       Jody M. Butts

 cc:    Jaspreet Attariwala, via email
        Brooks Amriot, via email, Exhibit A only
